Citation Nr: 1705125	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  03-34 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis prior to March 23, 2006.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1955 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which granted the Veteran's claim of entitlement to a TDIU effective from March 23, 2006.  The Veteran disagreed with this decision in December 2007, seeking an earlier effective date than March 23, 2006, for a grant of a TDIU.

In January 2010, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  In August 2012, the Board denied the Veteran's claim for a TDIU prior to March 23, 2006.  The Veteran, through his attorney, appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court or CAVC).

In April 2014, the Court vacated and remanded the Board's denial of a TDIU prior to March 23, 2006.  The Court found that the Board had not considered potentially favorable evidence with respect to the claim.

In November 2014, the Board again denied entitlement to a TDIU prior to March 23, 2006, and the Veteran again appealed the Board's decision to the Court.  In a May 2016 memorandum decision, the Court vacated the Board's decision and remanded it back for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the period on appeal, i.e., prior to March 23, 2006, the Veteran is service-connected for PTSD rated 50 percent disabling, and residuals of an ileoileostomy for gastrointestinal hemorrhage, rated as 0 percent disabling.  His combined rating for the appeal period is 50 percent.  Therefore, he does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Nevertheless, a TDIU may still be available on an extraschedular basis if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).

In its May 2016 decision, the Court found that the Board's November 2014 decision never actually declined referral for extraschedular consideration under 38 C.F.R. § 4.16(b).  Rather, it only found that the Veteran did not meet the requirements of a TDIU under § 4.16(a).  See May 2016 CAVC Memorandum Decision at 13.

Turning to the facts of the case, a May 2004 VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits, from the Veteran's former employer indicates that he was employed as a consumer loan officer from March 1965 to March 1999 and took a "normal retirement."  

However, there are indications that the Veteran's PTSD interfered with his functioning while he was working, and may have prevented him from obtaining employment after he retired as a loan officer.  In an April 2000 letter, a Vet Center counselor stated that the Veteran's PTSD had an adverse effect on his energy, motivation, and drive.  The Veteran felt this limited his ability to realize promotions.  He also reported experiencing angry "blow ups" while working.  

Additional Vet Center records show the Veteran obtained a real estate license in November 2001.  However, earlier VA records from May 2001 show the Veteran reported becoming a "nervous wreck" when speaking in front of a group of people.  Additional records from December 2001 show the Veteran's real estate work was not profitable.

In June 2002, he reported that he worked in finance but retired due to trouble with anxiety and public speaking.  In September 2002, the Veteran stated he applied for a job in airport security but was turned down.  In a telephone note from February 2006, the Veteran's treating PA-C stated that the Veteran had significant, chronic PTSD and depression and was unable to sustain gainful employment.

In sum, there is some evidence to suggest that the Veteran's PTSD precluded him from obtaining or maintaining gainful employment.  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Instead, the Board must refer the matter to the Director, C&P Service, for initial consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to the Director, C&P Service, for consideration of an extraschedular TDIU prior to March 23, 2006, pursuant to 38 C.F.R. § 4.16(b).

2.  Readjudicate the issue of entitlement to an extraschedular TDIU prior to March 23, 2006.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and allow an appropriate time for a response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




